Case 1:18-cv-01395-CFC-CJB Document 136 Filed 04/09/20 Page 1 of 3 PageID #: 3163




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   BIODELIVERY SCIENCES
   INTERNATIONAL, INC. and ARIUS TWO,
   INC.,

                         Plaintiffs,
                                                          C.A. No. 18-1395-CFC-CJB
                           v.

   ALVOGEN PB RESEARCH &
   DEVELOPMENT LLC, ALVOGEN MALTA
   OPERATIONS LTD., ALVOGEN PINE
   BROOK LLC, ALVOGEN, INC., and
   ALVOGEN GROUP, INC.,

                         Defendants.

   BIODELIVERY SCIENCES
   INTERNATIONAL, INC. and ARIUS TWO,
   INC.,

                         Plaintiffs,
                                                          C.A. No. 19-444-CFC-CJB
   v.

   CHEMO RESEARCH S.L., INSUD PHARMA
   S.L.U., INTELGENX CORP., and INTELGENX
   TECHNOLOGIES CORP.,

                         Defendants.


                        STIPULATION AND [PROPOSED] ORDER
                      EXTENDING EXPERT DISCOVERY DEADLINES

         Plaintiffs and Defendants, subject to the approval of the Court, hereby stipulate and agree

  that the following expert discovery deadlines be amended as follows:
Case 1:18-cv-01395-CFC-CJB Document 136 Filed 04/09/20 Page 2 of 3 PageID #: 3164




                     Deadline1                           Current2                    New

             Opening expert reports                 April 10, 2020               April 17, 2020

             Rebuttal expert reports                    May 8, 2020              May 15, 2020

              Reply expert reports                      June 5, 2020             June 12, 2020



            The parties each reserve their rights to seek further relief from the Court regarding the

  schedules in the above-captioned cases.


      Dated: April 9, 2020


      MORRIS, NICHOLS, ARSHT                            HEYMAN ENERIO GATTUSO
      & TUNNELL LLP                                     & HIRZEL LLP


      /s/ Jeremy A. Tigan                               /s/ Dominick T. Gattuso
      Jack B. Blumenfeld (No. 1014)                     Dominick T. Gattuso (No. 3630)
      Jeremy A. Tigan (No. 5239)                        300 Delaware Avenue, Suite 200
      1201 North Market Street                          Wilmington, DE 19801
      Wilmington, DE 19899                              (302) 472-7300
      (302) 658-9200                                    dgattuso@hegh.law
      jblumenfeld@mnat.com
      jtigan@mnat.com                                   Attorney for Alvogen Pb Research &
                                                        Development LLC, Alvogen Malta Operations
      Attorneys for Plaintiffs                          Ltd., Alvogen Pine Brook LLC, Alvogen, Inc.,
                                                        and Alvogen Group, Inc.



                                                        YOUNG CONAWAY STARGATT
                                                        & TAYLOR, LLP

                                                        /s/ Samantha G. Wilson
                                                        Anne Shea Gaza (No. 4093)

  1
    For the Chemo action (C.A. No. 19-444), these expert report deadlines pertain to invalidity
  issues only. Trial concerning invalidity issues in the Chemo action is scheduled to begin on
  September 21, 2020 in coordination with the Alvogen action (C.A. No. 18-1395). D.I. 39 ¶ 24 in
  C.A. No. 19-444.
  2
    See D.I. 126 in C.A. No. 18-1395; D.I. 193 ¶ 3 & D.I. 167 in C.A. No. 19-444.
                                                    2
Case 1:18-cv-01395-CFC-CJB Document 136 Filed 04/09/20 Page 3 of 3 PageID #: 3165




                                              Samantha G. Wilson (No. 5816)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, DE 19801
                                              (302) 571-6600
                                              agaza@ycst.com
                                              swilson@ycst.com

                                              Attorneys for Chemo Research S.L., Insud
                                              Pharma S.L.U., IntelGenx Corp., and
                                              IntelGenx Technologies Corp.




        SO ORDERED this _____ day of ______________, 2020.


                                       __________________________________
                                                        J.




                                          3
